Title: From George Washington to Jonathan Trumbull, Sr., 15 June 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Sir
                            Head Quarters New Windsor 15th June 1781.
                        
                        I flatter myself the proper Measures have been before this Time taken to procure the Number of Men for
                            Continental and Militia service, required by my Letter of the 24th May from Weathersfield. In the Calculation which I then
                            made of the Aid of Militia which would be necessary to support the Operations which we have in View, I included sixteen
                            hundred from Pennsylvania, but that State having been since called upon to embody and march two thousand four hundred Men
                            immediately to the Assistance of Virginia, I am obliged to add the Number which I shall be disappointed in from
                            Pennsylvania, to the Quotas required from the other States—Your Proportion of them will be six hundred, which with the
                            Requisition of the 24th of May will make in the whole two thousand one hundred.
                        From Circumstances, I have Reason to expect that our Operations will commence somewhat earlier than I at
                            first expected. I am in immediate Want of Eight hundred Militia for a particular Purpose. Your Excellency will therefore
                            oblige me, by ordering that number to repair, as soon as possible, from the most contiguous counties, to West Point. The
                            Remainder to march in such Time that they may punctually join the Army by the 15th of July next.
                        I am convinced that I need not enter into a Repetition of the Arguments which were made Use of in my Letter
                            of the 24th May to induce the most strenuous Exertions to fill up the Continental Battalions. I will only say, that our
                            Success will depend upon that being done. Without it, there is not a Chance, and with it we have the fairest Prospect.
                            These Men must be sent forward as fast as they are raised.
                        I am in Hopes that the Assembly will at their present Meeting, take effectual Measures for supplying the
                            Quota of Beef called for in the Requisitions which were laid before You by Major General Heath. Your Excellency must be
                            fully sensible that our whole Dependance for Provisions is upon the Exertions of the States, and, that without their
                            punctual Compliance with the Demands made upon them the Force which will be collected must soon disband. Whereby the
                            immense Expence which we are now incurring by our Preparations will be a dead Loss, and the Consequence, in a political
                            View, of a most serious and alarming Nature. I have the Honor to be with great Respect and Esteem Your Excellency’s Most
                            Obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. By a general Return of the 9th instant—the total Amount of your five Regiments of Infantry was
                                1668. in which are included 563 Recruits—being all that had joined up to the 1st Instant.
                        

                    